Per Curiam,
The plaintiff alleges that the court erred in refusing to take off the nonsuit, and in sustaining the objection to the question put by his counsel to George L. Digman as follows, to wit: “ Do you know the duties of a railroad engineer as to railroad crossings ? ” As there is no intimation that he was a railroad engineer or was qualified to furnish information on that subject, there was no error committed by the court in saying, “ It is very vague testimony; I do not think it admissible.” The testimony presented a clear case of contributory negligence which plainly justified the nonsuit and the refusal to take it off. In Gleim v. Harris et al., Receivers of the Philadelphia & Reading Railroad Company, 181 Pa. 887, it was held that “ in an action against a railroad company to recover damages for the death of plaintiff’s husband at a grade crossing, a non-suit is properly entered where it appears that the deceased in driving along a public road stopped at a point about 330 feet from the railroad, and then continued without again stopping to look and listen, although at a number of places within the 330 feet he could have seen the train by which he was killed.” In the case at bar the opportunity for observation of an approaching train enabled the party approaching the crossing in the exercise of care and discretion to pass over it safely. If Mrs. Born and her sister had exercised the. care required by the law and the rules governing the approach -to the crossing, they could have easily avoided the collision which resulted in their untimely death. In the nonobservance of the duty which rested upon them, their negligence was essentially the same as in Gleim v. Harris et al., supra, and led to like results. It was an unfortunate and sad occurrence, but it did not authorize a judgment against the defendant.
Judgment affirmed.